Citation Nr: 0927002	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  04-11 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUE

Service connection for a skin disorder of the face, including 
as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Thomas J. Reed, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1966, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) from November 2001 rating decision, which, in part, 
denied service connection for a skin disorder, as secondary 
to herbicide exposure.  

A video conference hearing was held before the undersigned on 
November 2004.  A transcript has been associated with the 
claims file.

This matter was remanded in September 2005 for further 
evidentiary development.  It now returns for appellate 
review.  

The Veteran has asserted that he suffers from a foot fungus 
that should be service-connected in addition to the skin 
disorder that he suffers from on his face area.  Because the 
symptoms of this skin disability of the foot are not the same 
symptoms attributed to the skin disorder of his face, they 
are not the same claim.  Clemons v. Shinseki, --- Vet.App. --
--, No. 07-0558 (February 17, 2009) (holding that when a 
claimant makes a claim, he is seeking service connection for 
symptoms regardless of how those symptoms are diagnosed or 
labeled).  As such, the Board REFERS this matter to the RO 
for proper adjudication.  


FINDING OF FACT

The Veteran's skin disorder of the face is not related to a 
disease or injury in service to include exposure to 
herbicides.





CONCLUSION OF LAW

The skin disorder of the face was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§  1101, 1110, 1111, 1112 
(West 2002); 38 C.F.R. §§  3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's service connection 
claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claim, letters 
dated in April 2001 and August 2001 satisfied the second and 
third duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Failure to provide 
pre-adjudicative notice of any of the notice elements is 
presumed to create prejudicial error.  The Secretary has the 
burden to show that this error was not prejudicial to the 
veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id., at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The April 2001 
and August 2001 letters informed him that additional 
information or evidence was needed to support his claim, 
asked him to send the information or evidence to VA, and 
provided examples of the types of evidence, both medical and 
lay, that could be submitted.  The Board concludes that a 
reasonable person could be expected to understand what was 
necessary to substantiate his claim.  See Quartuccio.  
Further, letters dated in March 2006 and August 2008 fully 
satisfied the duty to notify provisions.  Although these 
letters were not sent prior to initial adjudication of the 
Veteran's claim, this was not prejudicial to him, since he 
was subsequently provided eight months to respond with 
additional argument and evidence, the claim was 
readjudicated, and an additional supplemental statement of 
the case (SSOC) was provided to the Veteran in April 2009.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  
Accordingly, the Board concludes that the failure to provide 
VCAA compliant notice was harmless.  The Board may proceed 
with consideration of the claim on the merits.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the file.  Private medical records identified by the Veteran 
have been obtained, to the extent possible.  The Veteran's 
Social Security Administration records have been associated 
with the file.  The Veteran has alleged treatment at the VA 
medical center (VAMC) in Wilmington, Delaware from 1966 to 
1967.  The RO requested those records in August 1980, 
September 2005, and August 2008.  Records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The VAMC indicated that any 
treatment records from 1966 to 1967 no longer existed at the 
VA hospital or in the archives.  The RO notified the Veteran 
of the failure to obtain these records in letters dated in 
August 1980, August 2001, July 2002, August 2007, and August 
2008.  The Board finds that the RO has made all reasonable 
attempts to obtain those records, further development would 
be fruitless.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the Veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
veteran's claim because there was no evidence, other than his 
own lay assertion, that " 'reflect[ed] that he suffered an 
event, injury[,] or disease in service' that may be 
associated with [his] symptoms").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the Veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  

II.	Service Connection

The Veteran contends that he suffers from a skin disorder of 
the face which is related to service, to include herbicide 
exposure.  For the reasons that follow, the Board concludes 
that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307.  Service records indicate that the Veteran 
served in Vietnam from August 1968 to October 1970.  As such, 
the Veteran is presumed to have been exposed to an herbicide 
agent.  

The specified diseases for which presumptive service 
connection is available on the basis of herbicide exposure 
are: chloracne and other acneform disease consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and certain soft tissue 
sarcomas.  38 C.F.R. § 3.309(e).   

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date of which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).  Initially, the Board notes that 
the Veteran does not have one of the enumerated disabilities 
listed under 38 C.F.R. § 3.309(e). There is no competent 
medical evidence of record showing that the Veteran's skin 
disability has been diagnosed as chloracne or other acneform 
disease consistent with chloracne, or porphyria cutanea 
tarda.  

Under the authority granted by Congress in the Agent Orange 
Act of 1991 and the Veterans Education and Benefits Expansion 
Act of 2001, the Secretary has determined that a presumption 
of service connection is not warranted for several diseases.  
See Fed. Reg., 72 FR 32395, 32397- 32398 (June 12, 2007).  
Further, the Secretary has clarified that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam Era is not 
warranted for the following conditions: Hepatobiliary 
cancers, nasopharyngeal cancer, bone and joint cancer, breast 
cancer, cancers of the female reproductive system, urinary 
bladder cancer, renal cancer, testicular cancer, leukemia 
(other than CLL), abnormal sperm parameters and infertility, 
Parkinson's disease and parkinsonism, amyotrophic lateral 
sclerosis (ALS), chronic persistent peripheral neuropathy, 
lipid and lipoprotein disorders, gastrointestinal and 
digestive disease, immune system disorders, circulatory 
disorders, respiratory disorders (other than certain 
respiratory cancers), skin cancer, cognitive and 
neuropsychiatric effects, gastrointestinal tract tumors, 
brain tumors, light chain-associated (AL) amyloidosis, 
endometriosis, adverse effects on thyroid homeostasis, and 
any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 
2003).  The Veteran has not been diagnosed with a disability 
for which the Secretary has specifically determined that a 
presumption of service connection should apply.  For these 
reasons, the Board finds that the presumptive regulations 
regarding exposure to Agent Orange are not applicable in this 
case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Based on 
the law, the Veteran cannot benefit from the presumption, 
regardless of whether he was exposed to herbicides in 
service.  Id.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The United States Court of Appeals for Veterans 
Claims has specifically held that the provisions of Combee 
are applicable in cases involving herbicide exposure.  McCart 
v. West, 12 Vet. App. 164, 167 (1999).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Post-service medical records provide the Veteran with 
diagnoses of hyperpigmentation of the face, seborhheic 
dermatitis, and angiofibroma of the nose.  The first element 
under Hickson has been established.  As such, the Board will 
turn to the issues of incurrence and nexus.  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of such if the evidence is consistent with 
the circumstances, conditions or hardships of such service 
even though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
The Veteran's DD 214 reflects service in Vietnam and the 
Combat Infantry Badge.  The Veteran alleged that during 
service he developed rashes on his skin.  The Veteran's 
statements are enough to establish skin problems during 
service. 
 
In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to the current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522023 (1996).  Section 1154(b) does 
not establish service connection for a combat veteran; it 
aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still establish his claim by competent medical 
evidence tending to show a current disability and a nexus 
between that disability and those service events.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also 
Kessel v. West, 13 Vet. App. 9, 17-19 (1999).   
 
In this case, for the reasons discussed below, such competent 
medical nexus evidence is lacking.   During his video 
hearing, the Veteran testified that he experienced symptoms 
of rashes and skin build-up on his face and fungus on his 
feet during service.  He testified that this occurred after 
he had come into contact with Agent Orange.  Medical evidence 
is generally required to establish a medical diagnosis or to 
address questions of medical causation; lay assertions of 
medical status do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation. 38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F. 3d at 1336 (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms 
currently and that he had skin problems during service.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Specifically, 
the Board finds the Veteran is competent to attest to his 
observations regarding rashes in service. Layno, supra; 38 
C.F.R. § 3.159(a)(2).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
notes that while the Veteran now claims that he has a skin 
disorder which was caused by herbicide exposure.  The Board 
finds that the Veteran's statements regarding experiencing 
these problems as a result of service are not competent and 
are not supported by any credible evidence, and thus are 
given limited probative value.  Buchanan, supra.  

The Veteran submitted copies of his VA appointment cards 
wherein it provides that the Veteran submitted to treatment 
at the VAMC in September 1966 and August 1970.  However, the 
appointment cards provide that he submitted to x-rays of his 
gastrointestinal system in September 1966.  The August 1970 
appointment card provides that the Veteran was to receive an 
"IVP" and medical treatment at that time.  It is not clear 
from this card what form of treatment the Veteran was 
receiving.  A December 1981 treatment note provides that the 
Veteran continued to experience facial lesions which the 
Veteran declined to have biopsies for a diagnosis.  

In an October 1996 VA examination, the examiner noted that 
there were no rashes, discharges, or abnormally pigmented 
lesions found on his skin nor did the Veteran complain of any 
problems.  In a private neurology assessment dated in January 
204, the Veteran presented with no rashes, lumps, or sores on 
his skin.  In April 2008, the Veteran submitted to a VA 
dermatology consult wherein it was noted that there is 
moderate to severe hyperpigmentation over the face.  In May 
2008, a VA dermatologist diagnosed the Veteran with 
seborrheic keratosis, reactive hyperkeratosis, and seborrheic 
dermatitis.  The examiner noted a growth on the Veteran's 
nose but provided that there was no indication of malignancy 
or pre-malignancy.  In October 2008, the examiner noted a 
history of seborrheic dermatitis, facial hyperpigmentation, 
and a nose growth that has been present for many years.  He 
indicated that he thought it was attributable to trauma.  The 
Veteran was diagnosed with seborrheic dermatitis, 
hyperpigmentation, and a keloid.  In a March 2009 dermatology 
treatment note, the Veteran submitted to follow-up treatment 
and explained his concern that the hyperpigmentation on his 
face was related to Agent Orange exposure.  After 
examination, the Veteran was again diagnosed with seborhheic 
dermatitis, hyperpigmentation of the face, and angiofibroma 
of the nose.  The examiner noted that she was unsure if the 
hyperpigmentation was related to Agent Orange exposure.  
Medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  The medical statement here 
is inconclusive and can be afforded little probative weight.  

There is no medical evidence linking the Veteran's skin 
disorder of the face to service.  In sum, the Board finds 
that the medical evidence is against a nexus to service.  The 
claim must be denied.  See Hickson, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b)(West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for a skin disorder of the 
face, to include as secondary to herbicide exposure, is 
denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


